DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  On pages 9-7 of the amendment, Applicant argued that CHO does not disclose the feature “a value of the MTS index information indicating the transform kernel set including the vertical transform kernel and the horizontal transform kernel is derived based on a truncated unary binarization.” 
	However, the Examiner respectfully disagrees.  Chao clearly teaches MTS index information indicating the transform kernel set including the vertical transform kernel and the horizontal transform kernel (para. 0089, the choice of transform is encoded as side information for signaling; para. 0093, For signaling, one flag is signaled indicating whether DCT-2 is employed for both horizontal and vertical directions. If DCT-2 is not applied in both directions, one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in vertical direction. The method described in the design of VVC is called Multiple Separable Transform Selection (MSTS); para. 0103-0104, A separable transform can be obtained by selecting a pair of 1-D transforms (kernels) from the set S=[DCT-2, DST-7, DST-8, DCT-3, DST-2, DST-3, DCT-4, DST-4, DST-5, DST-6, IDT], and multiple transform candidates can be generated by such multiple pairs…A transform pair can be chosen from S for horizontal and vertical separately. Pre-selection of the transform kernels can be done based on information such as intra-prediction mode, inter-prediction mode, block size, etc. As a result, a look up table for transform kernels can be pre-defined which is indexed by the information mentioned (prediction mode, etc.); see also para. 0110-0112 and 0145-0147, In one or more examples, video encoder 200 may be configured to select a first group of transforms from groups of transforms); therefore, it is clear that Chao discloses transform kernel set containing a vertical transform kernel and a horizontal transform kernel indicated by a side information including flags.  In addition, Chao discloses in paragraph 0089 that the choice of transform is encoded as side information for signaling and in paragraph 0091 that syntax element indicating the transform is entropy encoded, without further explaining what type of entropy encoding is used for the transform indication information.  On the other hand, CHO teaches on paragraph 0139 that information indicating which transform type is used, such as MTS index information in Chao explained above, may be entropy-encoded/decoded, similar to the entropy-encoding in Chao, using a truncated unary binarization method.  Therefore, it is clear that CHO is only used to show the type of entropy-encoding, from among different entropy-encoding types (as shown in paragraph 0151 of US 2017/0094314 cited by the Examiner on PTO-892 of 05/07/2021), used to encode the information indicating the transform type used.  Therefore, Chao in view of CHO discloses the limitation “a value of the MTS index information indicating the transform kernel set including the vertical transform kernel and the horizontal transform kernel is derived based on a truncated unary binarization.”
In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 7-11 and 18-23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chao et al. (US 2020/0021852) hereinafter “Chao” in view of Bross et al. (“Versatile Video Coding (Draft 2)”) cited in IDS, hereinafter “Bross” in further view of CHO et al. (US 2019/0313102) hereinafter “CHO”.
As per claim 1, Chao discloses an image decoding method performed by a decoding apparatus (fig. 7), comprising: 
obtaining residual information (para. 0157, After inverse quantization unit 306 forms the transform coefficient block, inverse transform processing unit 308 may apply one or more inverse transforms to the transform coefficient block to generate a residual block associated with the current block) and information for multiple transform selection (MTS) from a bitstream (para. 0061, this disclosure may refer to term transform. When the term transform is used, the term is referring to video encoding. Video decoding is the inverse of the video encoding, and therefore, applies inverse transforms. Accordingly, in this disclosure, when the application of transforms is described, the inverse of the application of the transforms is performed as part of video decoding; para. 0089, the choice of transform is encoded as side information for signaling; para. 0093, For signaling, one flag is signaled indicating whether DCT-2 is employed for both horizontal and vertical directions. If DCT-2 is not applied in both directions, one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in vertical direction. The method described in the design of VVC is called Multiple Separable Transform Selection (MSTS)); 
deriving quantized transform coefficients for a current block based on the residual information (para. 0156, Entropy decoding unit 302 may entropy decode syntax elements defining quantized transform coefficients of a quantized transform coefficient block); 
deriving transform coefficients by performing a dequantization based on the quantized transform coefficients (para. 0156, Inverse quantization unit 306 may, for example, perform a bitwise left-shift operation to inverse quantize the quantized transform coefficients. Inverse quantization unit 306 may thereby form a transform coefficient block including transform coefficients); 
deriving residual samples for the current block by performing an inverse transform on the transform coefficients (para. 0157, After inverse quantization unit 306 forms the transform coefficient block, inverse transform processing unit 308 may apply one or more inverse transforms to the transform coefficient block to generate a residual block associated with the current block) based on MTS index information indicating a transform kernel set among transform kernel sets, wherein the transform kernel set includes a vertical transform kernel and a horizontal transform kernel applied to the current block (para. 0089, the choice of transform is encoded as side information for signaling; para. 0093, For signaling, one flag is signaled indicating whether DCT-2 is employed for both horizontal and vertical directions. If DCT-2 is not applied in both directions, one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in vertical direction. The method described in the design of VVC is called Multiple Separable Transform Selection (MSTS); para. 0103-0104, A separable transform can be obtained by selecting a pair of 1-D transforms (kernels) from the set S=[DCT-2, DST-7, DST-8, DCT-3, DST-2, DST-3, DCT-4, DST-4, DST-5, DST-6, IDT], and multiple transform candidates can be generated by such multiple pairs…A transform pair can be chosen from S for horizontal and vertical separately. Pre-selection of the transform kernels can be done based on information such as intra-prediction mode, inter-prediction mode, block size, etc. As a result, a look up table for transform kernels can be pre-defined which is indexed by the information mentioned (prediction mode, etc.); see also para. 0110-0112 and 0145-0147, In one or more examples, video encoder 200 may be configured to select a first group of transforms from groups of transforms); and 
generating a reconstructed picture based on the residual samples (para. 0161),
However, Chao does not explicitly disclose wherein the information for the MTS includes first flag information related to whether the MTS index information is present for an intra coding block and second flag information related to whether the MTS index information is present for an inter coding block, 
wherein a value of the MTS index information is derived based on the first flag information, the second flag information, and a prediction mode of the current block. 
In the same field of endeavor, Bross discloses wherein the information for the MTS includes first flag information related to whether the MTS index information is present for an intra coding block and second flag information related to whether the MTS index information is present for an inter coding block (sps_mts_intra_enabled_flag and sps_mts_inter_enabled_flag disclosed in section 7.3.4.7 the transform unit syntax on pages 28-29; see also page 35 lines 11-16),
wherein a value of the MTS index information is derived based on the first flag information, the second flag information, and a prediction mode of the current block (see section 7.3.4.7 transform unit syntax, the last parts of the syntax on page 31 related to mts_idx and table 8-6 on page 63).
However, Chao or Bross do not explaicitly disclose wherein the value of the MTS index information indicating the transform kernel set including the vertical transform kernel and the horizontal transform kernel is derived based on a truncated unary binarization.
In the same field of endeavor, CHO discloses wherein the value of the MTS index information indicating the transform kernel set including the vertical transform kernel and the horizontal transform kernel is derived based on a truncated unary binarization (paragraph 0139, in order to entropy-encode/decode information indicating which transform type is used among three transform types included in a single transform set, a truncated unary binarization method may be used. Herein, information indicating which transform type among transform types included in a transform set is used for at least one of vertical transform and horizontal transform may be entropy-encoded/decoded). 
Chao and Bross are in the same field of endeavor and both teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed features using known techniques to yield predictable results; in addition, Chao and Bross can be modified in view of CHO, by deriving the value of the MTS index information based on a truncated unary binarization in order to entropy-encode/decode said information, which reduces the number of bits to be transmitted and save bandwidth of the encoded signal.
As per claim 7, Bross discloses wherein based on a value of the first flag information being equal to 1 (page 35 lines 11-13) and the prediction mode of the current block being an intra prediction mode (table 8-6 on page 63), the MTS index information is obtained from the bitstream (mts_idx is not inferred as shown in table 8-6 on page 63), or wherein based on a value of the second flag information being equal to 1 and the prediction mode of the current block being an inter prediction mode (table 8-6 on page 63), the MTS index information is obtained from the bitstream (mts_idx is not inferred as shown in table 8-6 on page 63). 
As per claim 8, Chao discloses wherein the information for the MTS includes MTS flag information for whether MTS based inverse transform is performed for the current block (para. 0089, the choice of transform is encoded as side information for signaling; para. 0093, For signaling, one flag is signaled indicating whether DCT-2 is employed for both horizontal and vertical directions. If DCT-2 is not applied in both directions, one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in vertical direction), wherein, based on a value of the MTS flag information…, the MTS index information is obtained from the bitstream (para. 0156, Entropy decoding unit 302 may entropy decode syntax elements defining quantized transform coefficients of a quantized transform coefficient block, as well as transform information; para. 0061, this disclosure may refer to term transform. When the term transform is used, the term is referring to video encoding. Video decoding is the inverse of the video encoding, and therefore, applies inverse transforms. Accordingly, in this disclosure, when the application of transforms is described, the inverse of the application of the transforms is performed as part of video decoding).
However, Chao does not explicitly disclose that the MTS flag information being equal to 1.  
In the same field of endeavor, Bross discloses that the MTS flag information being equal to 1 (page 35 lines 11-16).
Chao and Bross are in the same field of endeavor and both teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed features using known techniques to yield predictable results.
As per claim 9, Bross discloses wherein the first flag information and the second flag information are signaled in a sequence parameter set (SPS) level (section 7.3.2.1 on page 23).  
 As per claim 10, Chao discloses wherein based on a value of the first flag information being equal to 0 and the prediction mode of the current block being an intra prediction mode (paragraph 0104, A transform pair can be chosen from S for horizontal and vertical separately. Pre-selection of the transform kernels can be done based on information such as intra-prediction mode), both of a transform kernel type for the horizontal transform kernel of the current block and a transform kernel type for the vertical transform kernel of the current block are derived as DCT type 2 (paragraph 0093, one flag is signaled indicating whether DCT-2 is employed for both horizontal and vertical directions. If DCT-2 is not applied in both directions, one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in vertical direction), and 
wherein, based on a value of the second flag information being equal to 0 and the prediction mode of the current block being an inter prediction mode (paragraph 0104, A transform pair can be chosen from S for horizontal and vertical separately. Pre-selection of the transform kernels can be done based on information such as…inter-prediction mode), both of a transform kernel type for the horizontal transform kernel of the current block and a transform kernel type for the vertical transform kernel of the current block are derived DCT type 2 (paragraph 0093, one flag is signaled indicating whether DCT-2 is employed for both horizontal and vertical directions. If DCT-2 is not applied in both directions, one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in vertical direction).  
However, Chao does not explicitly disclose that the flag information being equal to 0.  
In the same field of endeavor, Bross discloses that the flag information being equal to 0 (page 35 lines 11-16).
Chao and Bross are in the same field of endeavor and both teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed features using known techniques to yield predictable results.
As per claim 11, the claim is directed to an encoding method that is opposite to the decoding method of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 11 since Chao discloses an encoding method opposite to the decoding method (para. 0061, this disclosure may refer to term transform. When the term transform is used, the term is referring to video encoding. Video decoding is the inverse of the video encoding, and therefore, applies inverse transforms. Accordingly, in this disclosure, when the application of transforms is described, the inverse of the application of the transforms is performed as part of video decoding).
As per claims 18-19, the claims are directed to an encoding method that is opposite to the decoding method of claims 7-8; therefore, arguments analogous to those applied for claims 7-8 are applicable for claims 18-19.
As per claim 20, arguments analogous to those applied for claim 1 are applicable for claim 20; in addition, Chao discloses a computer-readable storage medium storing encoded information causing a decoding apparatus to perform an image decoding method (para. 0009) and Bross discloses wherein the image information further including MTS index (mts_idx disclosed on page 42) based on whether the MTS index is generated or not (page 42 lines 42-45). 
As per claims 21-23, arguments analogous to those applied for claim 10 are applicable for claims 21-23.

6.	Claims 4, 16 and 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chao et al. (US 2020/0021852) in view of Bross et al. (“Versatile Video Coding (Draft 2)”) in further view of CHO et al. (US 2019/0313102) in further view of WANG et al (US 2021/0014492) hereinafter “WANG”.
As per claim 4, Chao, Bross and CHO disclose the method of claim 1, wherein based on values of the MTS index information the vertical transform kernel or the horizontal transform kernel are (DST) type 7 or (DCT) type 8 (paragraph 0093, one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in vertical direction); 
However, Chao, Bross or CHO do not explicitly disclose wherein based on a first value of…index information, both the vertical transform kernel and the horizontal transform kernel are discrete sine transform (DST) type 7, based on a second value of…index information, the vertical transform kernel is the DST type 7 and the horizontal transform kernel is discrete cosine transform (DCT) type based on a third value of…index information, the vertical transform kernel is the DCT type 8 and the horizontal transform kernel is the DST type 7, and based on a fourth value of…index information, both the vertical transform kernel and the horizontal transform kernel are the DCT type 8.
In an analogous art, WANG discloses wherein based on a first value of…index information, both the vertical transform kernel and the horizontal transform kernel are discrete sine transform (DST) type 7, based on a second value of…index information, the vertical transform kernel is the DST type 7 and the horizontal transform kernel is discrete cosine transform (DCT) type based on a third value of…index information, the vertical transform kernel is the DCT type 8 and the horizontal transform kernel is the DST type 7, and based on a fourth value of…index information, both the vertical transform kernel and the horizontal transform kernel are the DCT type 8 (see table 1 in paragraph 0128).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Chao, Bross and CHO in view of WANG, by using one index value for both types of vertical transform kernel and horizontal transform kernel, in order to indicate the selected transform types in both directions.
As per claims 16 and 24, arguments analogous to those applied for claim 4 are applicable for claims 16 and 24.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482